DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims  2, 7 are amended and filed on 5/16/2022.
The claims objection to claims 2, 7 in the action mailed on 2/16/2022 was overcome by the amendment of these claims. 
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner' s statement of reasons for allowance
As to claim 1, a priming mechanism for a drug delivery device, said priming mechanism comprising: a dose setting has a spindle, a dose dial sleeve; a cartridge holder; a coupling part and a spindle nut and wherein said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism and at a same time driven in a distal direction with respect to said dose setting mechanism, and advances said spindle axially in the distal direction with respect to said dose setting mechanism such that said spindle nut moves said spindle into an abutting engagement with said bung so as to prime the drug delivery device  in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Miller et al. (US. 20070016143A1) is the closest prior art of record. Even though Miller et al. discloses a priming mechanism for a drug delivery device, said priming mechanism comprising: a dose setting has a spindle, a dose dial sleeve; a cartridge holder; a coupling part and a spindle nut and wherein said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism, Miller et al. fails to disclose that the spindle nut is rotated and at a same time driven in a distal direction with respect to said dose setting mechanism, and advances said spindle axially in the distal direction with respect to said dose setting mechanism such that said spindle nut moves said spindle into an abutting engagement with said bung so as to prime the drug delivery device.  
As to claim 7, a dose setting mechanism for priming a drug delivery device, said drug delivery device including: a coupling part, a spindle nut, and a cartridge holder and said dose setting mechanism comprising: a dose dial sleeve and a spindle when said cartridge holder is rotated with respect to said dose setting mechanism, and said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism and at a same time driven in a distal direction with respect to said dose setting mechanism, wherein said coupling part is configured to unlock said dose dial sleeve so that said dose dial sleeve becomes free to rotate  to set a dose in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Miller et al. (US. 20070016143A1) is the closest prior art of record. Even though Miller et al. discloses a dose setting mechanism for priming a drug delivery device, said drug delivery device including: a coupling part, a spindle nut, and a cartridge holder and said dose setting mechanism comprising: a dose dial sleeve and a spindle when said cartridge holder is rotated with respect to said dose setting mechanism, Miller et al. fails to disclose that said spindle nut is rotated along with said cartridge holder with respect to said dose setting mechanism and at a same time driven in a distal direction with respect to said dose setting mechanism, wherein said coupling part is configured to unlock said dose dial sleeve so that said dose dial sleeve becomes free to rotate  to set a dose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 5/16/2022, with respect to limitation of the spindle nut rotation and driven at the same time  have been fully considered and are persuasive.  The 102 rejection of claims 1, 7 has been withdrawn. 
Conclusion 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783       
/Lauren P Farrar/Primary Examiner, Art Unit 3783